TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00388-CV



          Fleur Land, Ltd. and Langley Ranches Limited Partnership, Appellants

                                               v.

                         Travis Central Appraisal District, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. GN102992, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Fleur Land, Ltd. and Langley Ranches Limited Partnership first amended

motion to dismiss their appeal is granted. The appeal is dismissed.




                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: July 29, 2005